         Case 2:19-cv-00683-CRE Document 11 Filed 01/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

ALANA SOUZA, CIELO JEAN GIBSON,                       )
DESSIE MITCHESON, EMILY SEARS,                        )
EVA PEPAJ, HEATHER RAE YOUNG,                         )          2:19-CV-00683-CRE
                                                      )
HILLARY FISHER VINSON, JESSICA                        )
GOLDEN, LUCY PINDER, MARIANA                          )
DAVALOS, MARKETA KAZDOVA,                             )
PAOLA CANAS, TIFFANY SELBY,                           )
RHIAN SUGDEN, AND; AND TIFFANY                        )
TOTH GRAY,                                            )
                                                      )
                Plaintiffs,                           )
                                                      )
        vs.                                           )
                                                      )
BRASS SADDLE, INC., BETTY ANN                         )
                                                      )
BISACCA,                                              )
                                                      )
                Defendants,                           )



                                  ORDER TO SHOW CAUSE

       AND NOW, this 16th day of January, 2020,

       The complaint in the above captioned case was filed on June 12, 2019 and Defendant Brass

Saddle Inc. was served on October 24, 2019 with its answer due by November 14, 2019. See ECF

No. 10. As of this date, Defendant Brass Saddle, Inc. has not filed a responsive pleading to the

complaint nor requested an extension of time to do so, nor have Plaintiffs taken any subsequent

action for entry of default against that Defendant.

       Additionally, Plaintiffs have not submitted an executed summons/return of service as to

Defendant Betty Ann Bisacca under the extended deadline provided to Plaintiffs by the court. See

ECF No. 5 (extended service deadline to 11/13/2019).

       Therefore, IT IS HEREBY ORDERED that Plaintiffs show cause by January 23, 2020 as


                                                 1
         Case 2:19-cv-00683-CRE Document 11 Filed 01/16/20 Page 2 of 2



to why the action against Defendant Brass Saddle, Inc. should not be dismissed for failure to

prosecute, or shall request an entry of default as to Defendant.

       IT IS FURTHER ORDERED that Plaintiffs show cause by January 23, 2020 why

Defendant Betty Ann Bisacca should not be dismissed without prejudice for failure to effect

service or submit executed summons/return of service forms.

       Failure to comply with this Order may result in the dismissal of this case.


                                              BY THE COURT:


                                              s/Cynthia Reed Eddy
                                              Chief United States Magistrate Judge




                                                 2
